

114 S3345 IS: To designate the facility of the United States Postal Service located at 1101 Davis Street in Evanston, Illinois, as the “Abner J. Mikva Post Office Building”.
U.S. Senate
2016-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 3345IN THE SENATE OF THE UNITED STATESSeptember 15, 2016Mr. Durbin (for himself and Mr. Kirk) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo designate the facility of the United States Postal Service located at 1101 Davis Street in
			 Evanston, Illinois, as the Abner J. Mikva Post Office Building.
	
		1.Abner J. Mikva Post Office Building
 (a)DesignationThe facility of the United States Postal Service located at 1101 Davis Street in Evanston, Illinois, shall be known and designated as the Abner J. Mikva Post Office Building.
 (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Abner J. Mikva Post Office Building.